                                                                                                                       "l!:,J VVV.J./ V\.1\.1.J.




                                              I                              V
                                              I
                                              I


                                              iI
                                              i                                  I

                                              I                                  '..· - UMr-.·
                                                                                 11
UNITED STATES DISTRICT COURT:                                                         F, ·ct~O!'tlC~t.~ FILl:.lJ
SOUTHERN  DISTRICT OF NEW YO*K
__________________ x
                                                                                      l)()C   #t,
                                                                                      VA TE FTLED:
                                                                                                            !tJ·
                                                                                                             <J:9✓~1
                                                                                                                    l      f,t;,,--
IN THE MATTER OF AN APPLICATl~N                                                  t==:::i:::-:..,.;::===;;::..._ -··------'
TO BRING PERSONAL ELECTRON! DEVICE(S)
OR GENERAL PURPOSE COMPUTI j G DEVICE(S)
INTO THE COURTHOUSES OF THE,
SOUTHERN DISTRICT OF NEW YO~K
FOR
_  _USE
     _ _IN_A_
            PROCEEDING
              _____     OR_TRIAL
                            ______ x   •          I




             The following Order is subject ~o the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, ~s Revised. Upon submission of written application to
                                                  I

this Court, it is hereby
             ORDERED that the following atforney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose iComputing Device(s)-(collectively, MDevices") listed below
into the Courthouse for use in a proce~ding or trial in the action
captioned New York et al. v. Deutsche Tel~kom AG et al.
                                                                                                    , No. 19-cv-5434
-------------1---------------
The date(s) for which such authorizati9n is provided is (are) _D_e_ce_m_b_er_6_,_20_1_9_ _ _ _ _ ____

  Attorney                                                  Oevice(s)
                                                      I

                                                      i
  1.     Tara Tavernia                                ·I     1 laptop and power cable
                                                       I




  2.                                                  I



                                                       I

  3.                                                   I



                                                       i
                                           (Aft~ch £xlro Shoot If Needftd)

         The attorney(s) identified in this !order must present a copy of this Order when entering
the Courthouse. Bringing any authoriz~d Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in $tanding Order M10-468, as .Revised.



Dated:




~,:~1-:;(;d Fobru.iry 2G, 2014
